Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 03/02/2022. Applicant’s argument, filed on 03/02/2022 has been entered and carefully considered. Claims 1-5, 7-15 and 17-22 are pending.

The application filed on 08/12/2021 is CON of PCT/CN2020/089580 filed on 05/11/2020. Claimed foreign priority date for application PCTCN2019086420 filed on 05/10/2019. The certified copy has been filed on 09/20/2021.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 02/17/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments

Applicant’s arguments in the 03/02/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 17-13 argues “whether or how to include side information about a secondary transform tool in the bitstream is based on the location of the last non-zero coefficient”, “the side information comprises at least one of indication of applying the secondary transform tool or an index of the transform kernels used in the secondary transform tool”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Lim in view of Salehifar further in view of Zhao teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Lim teaches, Fig. 12, [0564]-[0574], whether to apply the first transform and/or the secondary transform may be determined depending on at least one of the coding parameters for a target block and/or a neighboring block, Salehifar teaches, Fig. 5A, element S510, [0092], [0116], [0135], Zhao teaches, [0119]-[0159], location of the transform coefficient is known, so, it is obvious to the ordinary skill in the art to select the trType, Zhao teaches, [0110], if non-zero coefficients is less than a threshold, assumed as a flag or syntax, MTS transform index is not signaled, so, it is obvious to the ordinary skill in the art to implement not to send a first transform syntax based on a second condition, also, e.g., Maaninen, US 20190149829 A1, [0002], [0004], second transform available based on last non-zero coefficient).
Therefore, the rejection is maintained.

Examiner’s Note

Claims 1-5, and 7-11 refer to "A method of processing video data”, Claims 12-15, and 17-18 refer to "An apparatus for processing video data”, Claims 19, and 21-22 refer to "A non-transitory computer-readable storage medium”, and Claim 20 refers to "A non-transitory computer-readable recordable medium”. Claims 12-15, 17-22 are similarly rejected in light of rejection of claims 1-5, and 7-11, any obvious combination of the rejection of claims 1-5, and 7-11, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20190149823 A1), hereinafter LIM, in view of Salehifar et al. (US 20210084314 A1), hereinafter Salehifar, further in view of Zhao et al. (US 20200092555 A1), hereinafter Zhao.
	
	Regarding claim 1, Lim discloses a method of processing video data, comprising (Abstract): performing a conversion between a current video block of a video and a bitstream of the video (Fig. 1), and wherein the secondary transform tool includes applying, during encoding, a forward secondary transform to an output of a forward primary transform applied to a residual of a video block prior to quantization, or applying, during decoding, an inverse secondary transform to an output of dequantization of the video block before applying an inverse primary transform (Fig. 12).
	Lim discloses all the elements of claim 1 but Lim does not appear to explicitly disclose in the cited section wherein a location of a last non-zero coefficient in a residual of the current video block is determined based on at least one syntax element in the bitstream, and whether or how to include side information about a secondary transform tool in the bitstream is based on the location of the last non-zero coefficient.
	However, Salehifar from the same or similar endeavor teaches wherein a location of a last non-zero coefficient in a residual of the current video block is determined based on at least one syntax element in the bitstream, and whether or how to include side information about a secondary transform tool in the bitstream is based on the location of the last non-zero coefficient (Fig. 5A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to incorporate the teachings of Salehifar for enhancing image coding efficiency (Salehifar, [0004]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Lim in view of Salehifar discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section wherein the side information comprises at least one of indication of applying the secondary transform tool, an index of the transform kernels used in the secondary transform tool.
	However, Zhao from the same or similar endeavor teaches wherein the side information comprises at least one of indication of applying the secondary transform tool, an index of the transform kernels used in the secondary transform tool (Zhao, [0029], Fig. 6-7, [0110], [0142], in view of Lim and Salehifar, it is obvious to the ordinary skill in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim in view of Salehifar to incorporate the teachings of Zhao sufficient bandwidth and controllability of data (Zhao, [0061]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Lim in view of Salehifar further in view of Zhao discloses the method of claim 1, wherein the secondary transform tool corresponds to a low frequency non-separable transform (LFNST) tool (Zhao, [0029]). 

	Regarding claim 3, Lim in view of Salehifar further in view of Zhao discloses the method of claim 1, wherein whether or how to include the side information about the secondary transform tool in the bitstream is not based on how many non-zero coefficients in the residual of the current video block (Lim, Fig. 12, [0564]-[0574], Salehifar, Fig. 5A, Zhao, [0029], Fig. 6-7, it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Lim in view of Salehifar further in view of Zhao discloses the method of claim 1, wherein the side information is included in the bitstream in a case that the last non-zero coefficient is located in a region of the current video block to which the secondary transform tool is applied (Lim, Fig. 12, [0564]-[0574], Salehifar, Fig. 5A, Zhao, [0029], Fig. 6-7, it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Lim in view of Salehifar further in view of Zhao discloses the method of claim 1, wherein the side information is not included in the bitstream in a case that the last non-zero coefficient is not located in a region of the current video block to which that the secondary transform tool is applied (Lim, Fig. 12, [0564]-[0574], Salehifar, Fig. 5A, Zhao, [0029], Fig. 6-7, it is obvious to the ordinary skill in the art).  

	Regarding claim 6, (Canceled) Lim in view of Salehifar further in view of Zhao discloses the method of claim 1, wherein the side information comprises at least one of indication of applying the secondary transform tool, an index of the transform kernels used in the secondary transform tool (Lim, Fig. 12, [0564]-[0574], [0557]-[0558], Salehifar, Fig. 5A, [0050], [0091], Zhao, [0029], Fig. 6-7, [0142], it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Lim in view of Salehifar further in view of Zhao discloses the method of claim 5, wherein in a case that a size of the current video block is 4*4 or 8*8, the region is corresponding to the first 8 coefficients in a top-left 4*4 coding group (Lim, Fig. 12, [0564]-[0574], Salehifar, Fig. 5A, Zhao, [0029], Fig. 6-7, it is obvious to the ordinary skill in the art).  

	Regarding claim 8, Lim in view of Salehifar further in view of Zhao discloses the method of claim 5, wherein in a case that a height or width of the current video block are greater than or equal to 4, and a size of the current video block is not 4*4 and 8*8, the region is corresponding to a top-left 4*4 coding group (Lim, Fig. 12, [0564]-[0574], Salehifar, Fig. 5A, Zhao, [0029], Fig. 6-7, it is obvious to the ordinary skill in the art).  

	Regarding claim 9, Lim in view of Salehifar further in view of Zhao discloses the method of claim 1, wherein the side information is not included in the bitstream in a case that the residual of the current video block includes no non-zero coefficient (Lim, Fig. 12, [0564]-[0574], Salehifar, Fig. 5A, Zhao, [0029], Fig. 6-7, it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Lim in view of Salehifar further in view of Zhao discloses the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (Lim, Fig. 12, [0564]-[0574], Salehifar, Fig. 5A, Zhao, [0029], Fig. 6-7, it is obvious to the ordinary skill in the art).  

	Regarding claim 11, Lim in view of Salehifar further in view of Zhao discloses the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (Lim, Fig. 12, [0564]-[0574], Salehifar, Fig. 5A, Zhao, [0029], Fig. 6-7, it is obvious to the ordinary skill in the art).

Regarding claim 12-15, 17-22, See Examiner’s Note.

Conclusion
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487